          Case 1:20-cv-01132-JDB Document 58 Filed 12/16/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,

                       Plaintiff,
        v.                                             Civil Action No. 20-1132 (JDB)

 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

 UNITED STATES DEPARTMENT OF
 JUSTICE, an agency of the United States,

 PRESIDENTIAL COMMISSION ON LAW
 ENFORCEMENT AND THE
 ADMINISTRATION OF JUSTICE, an
 advisory committee established and utilized
 by Attorney General William Barr,

 PHIL KEITH, in his official capacity as
 Chair of the Presidential Commission on Law
 Enforcement and the Administration of
 Justice, and

 KATHARINE SULLIVAN, in her official
 capacity as Vice Chair of the Presidential
 Commission on Law Enforcement and the
 Administration of Justice,

                       Defendants.


                             SECOND JOINT STATUS REPORT

       Plaintiff NAACP Legal Defense & Educational Fund, Inc. (“Plaintiff” or “LDF”) and

Defendants William P. Barr, in his official capacity; Presidential Commission on Law

Enforcement and the Administration of Justice; Phil Keith, in his official capacity; and Katharine

Sullivan, in her official capacity (collectively, “Defendants”), by undersigned counsel, submit this

joint status report pursuant to the Court’s Order dated November 23, 2020 ECF No. 56.
          Case 1:20-cv-01132-JDB Document 58 Filed 12/16/20 Page 2 of 5




I.     Procedural Background

       After granting Plaintiff’s motion for partial summary judgment (ECF No. 45) and entering

a limited use injunction on the Commission’s report, the Court directed the parties to meet and

confer regarding Plaintiff’s remaining claims. Those claims allege that (1) Defendants are

obligated to disclose certain documents pursuant to Section 10(b) of the Federal Advisory

Committee Act (FACA); and (2) the Commission has been inappropriately influenced by the

appointing authority or special interest groups. ECF No. 53 at 4. The parties jointly filed a status

report regarding both outstanding claims on November 16, 2020. ECF No. 55.

       In an order dated November 23, 2020, the Court set a briefing schedule on Defendants’

motion to dismiss Plaintiff’s claim regarding inappropriate influence on the Commission. That

briefing remains ongoing. In the November 23 order, the Court further directed Defendants to

release, by November 25, 2020, “(1) any records (including transcripts) of the June 16, 2020

meeting between Attorney General William P. Barr and the Commission that are covered by 5

U.S.C. app. 2 § 10(b); and (2) the most recent draft of the Commission’s report covered by §

10(b).” ECF No. 56 at 1. The Court further directed Defendants to “make an initial public release

of other materials covered by § 10(b),” “provide plaintiff an estimate of the volume of remaining

materials that are subject to disclosure under FACA and a proposed schedule for releasing those

materials,” and “provide plaintiff a description of any categories of documents, including working

group documents, that defendants possess but contend are not subject to disclosure under § 10(b)”

by December 4, 2020. ECF No. 56 at 2. Finally, the Court directed the parties to meet and confer

regarding resolving any areas of dispute and file a subsequent status report by December 16, 2020.

Id.




                                                 2
            Case 1:20-cv-01132-JDB Document 58 Filed 12/16/20 Page 3 of 5




II.    Status of Document Disclosures

       On November 25, 2020, Defendants publicly released a draft of the Commission’s report,

which is now available on the Commission’s website. Defendants also published documents

related to the Commission’s June 16, 2020 with the Attorney General on the Commission’s

website, and informed Plaintiff that no transcripts or audio recordings of that meeting exist.

       On December 4, 2020, Defendants published certain additional materials on the

Commission’s website. Defendants further informed Plaintiff of five categories of documents they

agree are subject to disclosure under Section 10(b) of FACA:

       (1) summaries of activity by the Commission and the Working Groups shared with the full
       Commission;

       (2) meeting agendas shared with the full Commission;

       (3) draft versions of the Commission’s report circulated to the full Commission;

       (4) substantive documents related to the Commission’s work and shared with the full
       Commission; and

       (5) substantive communications exchanged among the full Commission.

       Defendants further informed Plaintiff that they had identified approximately 140 emails

and approximately 430 attachments to those emails that fell into these categories. Defendants

indicated that certain limited categories of personally identifying information would need to be

redacted prior to disclosure, and thus proposed a three-stage disclosure schedule pursuant to which

disclosures would be made on December 17, 2020, December 31, 2020, and then finally on January

14, 2020.

       Defendants identified eleven categories of documents they do not believe are subject to

disclosure under Section 10(b):

       (1) administrative emails sent to the full Commission;



                                                 3
          Case 1:20-cv-01132-JDB Document 58 Filed 12/16/20 Page 4 of 5




       (2) emails and associated materials sent between Commission staff that were not sent to a
       Commissioner;

       (3) emails and associated materials to or from staff that included one or more
       Commissioners, but not to the full Commission;

       (4) emails and associated materials sent among individual Commissioners but not shared
       with the full Commission;

       (5) public comments not provided to the full Commission;

       (6) staff emails and work product never provided to the full Commission;

       (7) emails and associated documents sent to or from Commission staff or individual
       Commission members to or from third-parties (e.g., reporters, public-interest groups,
       witnesses) and not shared with the full Commission;

       (8) materials considered or generated by Working Group members but not shared with the
       full Commission;

       (9) communications between staff and Working Group members not shared with the full
       Commission;

       (10) communications among Working Group members not shared with a Commissioner or
       the full Commission; and

       (11) communications between Working Group members and one or more Commissioners
       but not shared with the full Commission.

III.   Status of Discussions Between Parties

       The parties met and conferred on December 10, 2020, regarding Defendants’ proposals and

the potential for a resolution of this matter. In that meeting, Plaintiff tentatively agreed to the

disclosure schedule proposed by Defendants for the five categories of information Defendants

have agreed are subject to disclosure, but requested information regarding the timeline for the

Commission’s publication of its report.

       The parties disagree as to the eleven categories of documents Defendants have indicated

they will not be producing; Plaintiff continues to believe that all eleven categories of information

are subject to disclosure under Section 10(b), and Defendants continue to believe that none falls

                                                 4
          Case 1:20-cv-01132-JDB Document 58 Filed 12/16/20 Page 5 of 5




within Section 10(b). Nevertheless, the parties are exploring whether this matter can be resolved

through negotiations. The parties expect that they will know whether such a resolution is possible

within the next week.

       In light of the foregoing, the parties respectfully request that they be allowed to file another

status report by December 23, 2020,1 concerning the status of their discussions and next steps to

resolve this matter.



Dated: December 16, 2020                               Respectfully submitted,

/s/ Natasha C. Merle                                   JEFFREY BOSSERT CLARK
Samuel Spital, Bar No. SS4839                          Acting Assistant Attorney General
Natasha C. Merle*
Ashok Chandran*                                        JOHN V. COGHLAN
Steven Lance*                                          Deputy Assistant Attorney General
NAACP LEGAL DEFENSE AND
    EDUCATIONAL FUND, INC.                             ELIZABETH J. SHAPIRO
40 Rector St., 5th Floor                               Deputy Branch Director
New York, NY 10006
Tel.: (212) 965-2200                                   /s/ Bradley P. Humphreys
Fax.: (212) 226-7592                                   BRADLEY P. HUMPHREYS
sspital@naacpldf.org                                   Trial Attorney, U.S. Department of Justice
nmerle@naacpldf.org                                    Civil Division, Federal Programs Branch
achandran@naacpldf.org                                 1100 L Street, N.W.
slance@naacpldf.org                                    Washington, D.C. 20005
                                                       Tel.: (202) 305-0878
*admitted pro hac vice                                 E-mail: Bradley.Humphreys@usdoj.gov


Counsel for Plaintiff                                  Counsel for Defendants




1
  Plaintiff notes that the Commission’s report may be released before December 23, and
therefore believes there is continued urgency to the release of the Commission’s documents.
                                                  5
